
	
		II
		110th CONGRESS
		2d Session
		S. 2741
		IN THE SENATE OF THE UNITED STATES
		
			March 11, 2008
			Mr. Dodd introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide for
		  disability savings accounts, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Disability Savings Act of
			 2008.
		2.FindingsCongress makes the following
			 findings:
			(1)Disability is a
			 natural part of the human experience. Individuals with disabilities have the
			 right to live independently, to exert control and choice over their own lives,
			 and to fully participate in and contribute to their communities through full
			 integration and inclusion in the economic, political, social, cultural, and
			 educational mainstream of American society.
			(2)Americans with
			 disabilities are more likely to live in poverty than those without
			 disabilities. According to the World Institute on Disability, over one-third of
			 adults with disabilities live in households with income of $15,000 or less
			 compared to only 12 percent of those without disabilities. According to the
			 2005 American Community Survey, median annual earnings for individuals without
			 a disability were $25,000 compared with $12,800 for those with a severe
			 disability.
			(3)Families often
			 provide the primary financial assistance necessary for individuals with
			 significant disabilities who cannot support themselves. Families supporting
			 members with disabilities often experience substantial negative effects on the
			 vocational and economic health of the family.
			(4)Individuals with
			 disabilities often incur significant additional costs related to services and
			 supports necessary to maintain the health and independence needed to fully
			 participate in society.
			(5)Throughout the
			 years policymakers have provided incentives to Americans to save money for
			 purposes such as home ownership, education and retirement. Many of these
			 benefits do not meet the savings needs of individuals with disabilities and
			 their families.
			(6)Encouraging
			 individuals with disabilities and their families to save funds will allow them
			 to achieve greater control, choice, participation in community, security, and
			 independence in their lives.
			3.PurposesThe purposes of this Act are as
			 follows:
			(1)To encourage and
			 assist individuals and families in saving private funds for the purpose of
			 supporting individuals with disabilities to maintain health, independence, and
			 quality of life.
			(2)To provide secure
			 funding for disability-related expenses on behalf of designated beneficiaries
			 with disabilities that will supplement, but not supplant, benefits provided
			 through private insurance, the Medicaid program under title XIX of the Social
			 Security Act, the supplemental security income program under title XVI of such
			 Act, the beneficiary’s employment, and other sources.
			4.Disability
			 savings accounts
			(a)In
			 generalSubchapter F of chapter 1 of the Internal Revenue Code of
			 1986 (relating to exempt organizations) is amended by adding at the end the
			 following new part:
				
					IXDisability
				savings entities
						
							Sec. 530A. Disability savings accounts.
						
						530A.Disability
				savings accounts
							(a)Disability
				savings account definedFor purposes of this section, the term
				disability savings account means a trust created or organized in
				the United States by a qualified individual exclusively for the benefit of a
				qualified beneficiary, but only if the written governing instrument creating
				the trust meets the following requirements:
								(1)No contribution
				shall be accepted—
									(A)unless it is in
				cash, or
									(B)if such
				contribution would result in the total aggregate contributions to such account
				exceeding $1,000,000.
									(2)The trustee is a
				bank (as defined in section 408(n)) or another person who demonstrates to the
				satisfaction of the Secretary that the manner in which that person will
				administer the trust will be consistent with the requirements of this section
				or who has so demonstrated with respect to any individual retirement
				plan.
								(3)A qualified
				individual is designated for the purpose of administering requests for
				distributions from the trust.
								(4)No part of the
				trust assets will be invested in life insurance contracts.
								(5)The assets of the
				trust shall not be commingled with other property except in a common trust fund
				or common investment fund.
								(6)Except as
				provided in subsection (c)(6), in the case that the qualified beneficiary dies
				or ceases to be a qualified beneficiary, all amounts remaining in the trust up
				to an amount equal to the total medical assistance paid for the qualified
				beneficiary under any State Medicaid plan established under title XIX of the
				Social Security Act shall be distributed to each such State.
								(b)Tax treatment
				of income
								(1)In
				generalA disability savings account which has a value of
				$250,000 or less for any taxable year shall be exempt from taxation under this
				subtitle. Notwithstanding the preceding sentence, a disability savings account
				shall be subject to the taxes imposed by section 511 (relating to imposition of
				tax on unrelated business income of charitable organizations).
								(2)Taxable
				accountsAny disability savings account which is not exempt from
				tax under paragraph (1) shall be taxed in the same manner as a qualified
				disability trust (as defined in section 642(b)(2)(C)(ii)).
								(3)Determination
				of valueThe value of a disability savings account shall be
				deemed to be in excess of $250,000 for a taxable year if the daily balance of
				such account (determined as of the close of business on any business day)
				exceeds $250,000 for the majority of business days during such taxable
				year.
								(c)Tax treatment
				of distributions
								(1)In
				generalAny distribution from a disability savings account shall
				be included in the gross income of the qualified beneficiary in the manner
				provided in section 72.
								(2)Distributions
				for qualified services or products
									(A)In
				generalNo amount shall be included in gross income under
				paragraph (1) if such amount is distributed—
										(i)for a qualified
				service or product, and
										(ii)except as
				otherwise provided by the Secretary, by means of an electronic fund transfer to
				the person who provided the qualified service or product.
										(B)Qualified
				service or product
										(i)In
				generalThe term qualified service or product means
				any service or product which is provided to a qualified beneficiary on account
				of such beneficiary's disability.
										(ii)Certain
				services and products includedSuch term shall include preschool
				education, postsecondary education, tutoring, special education services,
				training, employment supports, personal assistance supports, community-based
				supports, respite care, clothing, assistive technology, home modifications,
				therapy, nutritional management, out-of-pocket medical, vision, or dental
				expenses, transportation services, vehicle purchases or modifications,
				insurance premiums, habilitation and rehabilitation services, funeral and
				burial expenses, and any other service or product consistent with the purposes
				of this section and allowed under regulations established by the Secretary, in
				consultation with the Secretary of Health and Human Services.
										(iii)Prohibited
				services and productsSuch term shall not include any service or
				product paid for by a third-party payer, such as private insurance or a
				Medicaid program under title XIX of the Social Security Act (42 U.S.C. 1396 et
				seq.).
										(C)Disallowance of
				excluded amounts as deduction, credit, or exclusionNo deduction,
				credit, or exclusion shall be allowed to the taxpayer under any other section
				of this chapter for any qualified service or product to the extent taken into
				account in determining the amount of exclusion under this paragraph.
									(3)Exception for
				distributions returned before certain dateParagraph (1) shall
				not apply to any distribution made from a disability savings account during a
				taxable year on behalf of the qualified beneficiary if the qualified
				beneficiary makes a contribution to such disability savings account in an
				amount equal to the amount of such distribution before the date that is 180
				days after such distribution was made.
								(4)Additional tax
				for distributions not used for qualified services or productsThe
				tax imposed by this chapter for any taxable year on any taxpayer who receives a
				payment or distribution from an disability savings account which is includible
				in gross income shall be increased by 10 percent of the amount which is so
				includible.
								(5)Rollover
				contributionsParagraph (1) shall not apply to any amount paid or
				distributed from a disability savings account to the extent that the amount
				received is paid, not later than the 60th day after the date of such payment or
				distribution, into—
									(A)another
				disability savings account for the benefit of—
										(i)the same
				qualified beneficiary, or
										(ii)an individual
				who—
											(I)is the spouse of
				the qualified beneficiary or bears a relationship to the qualified beneficiary
				which is described in section 152(d)(2), and
											(II)is a qualified
				beneficiary, or
											(B)any trust which
				is described in subparagraph (A) or (C) of section 1917(d)(4) of the Social
				Security Act and which is for the benefit of and individual described in clause
				(i) or (ii) of subparagraph (A).
									The
				preceding sentence shall not apply to any payment or distribution if it applied
				to any prior payment or distribution during the 12-month period ending on the
				date of the payment or distribution.(6)Change in
				beneficiaryAny change in the beneficiary of a disability savings
				account shall not be treated as a distribution for purposes of paragraph (1) if
				the new beneficiary is an individual described in paragraph (5)(A)(ii) as of
				the date of the change.
								(d)Definitions and
				special rulesFor purposes of this section—
								(1)Qualified
				beneficiaryThe term qualified beneficiary means any
				individual who—
									(A)is under the age
				of 65, and
									(B)has—
										(i)been determined
				by the Commissioner of Social Security or the Disability Determination Service
				of a State to be—
											(I)blind (as
				determined under section 1614(a)(2) of the Social Security Act, but without
				regard to any income or asset eligibility requirements that apply under such
				title), or
											(II)disabled (as
				determined under section 1614(a)(3) of the Social Security Act, but without
				regard to any income or asset eligibility requirements that apply under such
				title, or under section 216(d) of such Act), and
											(ii)not been
				determined by the Commissioner of Social Security or the Disability
				Determination Service of a State to be no longer blind or disabled (as so
				defined).
										The term
				Disability Determination Service means, with respect to each
				State, the entity that has an agreement with the Commissioner of Social
				Security to make disability determinations for purposes of title II or XVI of
				the Social Security Act.(2)Qualified
				individualThe term qualified individual means, with
				respect to any disability savings account—
									(A)the qualified
				beneficiary,
									(B)any
				individual—
										(i)who is the spouse
				of the qualified beneficiary or bears a relationship to the qualified
				beneficiary which is described in section 152(d)(2), or
										(ii)provides over
				one half of such qualified beneficiary's support,
										(C)the legal
				guardian of the qualified beneficiary, or
									(D)in the case of
				any qualified beneficiary who is in the legal custody of a State or any agency
				thereof, any individual appointed for purposes of this paragraph by a court of
				competent jurisdiction.
									(3)Account
				terminations, etc
									(A)Prohibited
				transactionsIf, during any taxable year of the qualified
				individual designated under subsection (a)(3), such qualified individual or the
				qualified beneficiary of the disability savings account engages in any
				transaction prohibited under section 4975, such account ceases to be an
				disability savings account as of the first day of such taxable year.
									(B)Effect of
				pledging account as securityIf, during any taxable year of the
				qualified beneficiary, the qualified beneficiary uses the account or any
				portion thereof as security for a loan, the portion so used is treated as
				distributed to the qualified beneficiary.
									(4)Only 1 account
				per qualified beneficiaryNo individual who is a qualified
				beneficiary may have more than 1 disability savings account. The Secretary may
				promulgate regulations necessary to carry out the purposes of this
				paragraph.
								(e)ReportsThe
				trustee of a disability savings account shall make such reports regarding such
				account to the Secretary and to the qualified individual designated under
				subsection (a)(3) with respect to contributions, distributions, fees (including
				the maximum, minimum, and average fees for such accounts), and such other
				matters as the Secretary may require. The reports required by this subsection
				shall be filed at such time and in such manner and furnished to such
				individuals at such time and in such manner as may be required.
							(f)RegulationsThe
				Secretary, in consultation with the Secretary of Health and Human Services,
				shall prescribe such regulations as may be necessary to carry out the purposes
				of this section and to prevent the abuse of such
				purposes.
							.
			(b)Rollovers from
			 qualified tuition programsParagraph (3) of section 529(c) of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 subparagraph:
				
					(E)Rollovers to
				disability savings accounts
						(i)In
				generalSubparagraph (A) shall not apply to that portion of any
				distribution which, within 60 days of such distribution, is transferred to a
				disability savings account with respect to which the designated beneficiary is
				the qualified beneficiary (as defined by section 530A(d)(1)).
						(ii)LimitationClause
				(i) shall not apply to any transfer if a prior transfer described in clause (i)
				has occurred at any time preceding such
				transfer.
						.
			(c)Tax on
			 prohibited transactions
				(1)In
			 generalParagraph (1) of section 4975(e) of the Internal Revenue
			 Code of 1986 is amended by striking or at the end of
			 subparagraph (F), by redesignating subparagraph (G) as subparagraph (F), and by
			 inserting after subparagraph (F) the following new subparagraph:
					
						(G)a disability
				savings account described in section 530A(a),
				or
						.
				(2)Special
			 ruleSection 4975(c) of such Code is amended by adding at the end
			 the following new paragraph:
					
						(7)Special rule
				for disability savings accountsA qualified beneficiary (as
				defined by section 530A(d)(1)) shall be exempt from the tax imposed by this
				section with respect to any transaction concerning a disability savings account
				(as defined by section 530A(a)) which would otherwise be taxable under this
				section if, with respect to such transaction, the account ceases to be a
				disability savings account by reason of the application of section
				530A(d)(3)(A) to such
				account.
						.
				(d)Failure To
			 provide reports on disability savings accountsParagraph (2) of
			 section 6693(a) of the Internal Revenue Code of 1986 is amended by striking
			 and at the end of subparagraph (D), by striking the period at
			 the end of subparagraph (E) and inserting and, and by inserting
			 after subparagraph (E) the following new subparagraph:
				
					(F)section 530A(e)
				(relating to disability savings
				accounts).
					.
			(e)Annual reports
			 to CongressThe Secretary of the Treasury, in consultation with
			 the Secretary of Health and Human Services and the Commissioner of Social
			 Security, shall report annually to Congress on the usage of disability savings
			 accounts.
			(f)Authorization
			 of appropriationsThere are authorized to be appropriated to the
			 Commissioner of Social Security for fiscal years beginning with fiscal year
			 2007, such sums as may be necessary for certifying and recertifying individuals
			 as qualified beneficiaries for purposes of section 530A(d)(1) of the Internal
			 Revenue Code of 1986 (as added by subsection (a)). Amounts appropriated
			 pursuant to the preceding sentence may be used by the Commissioner, as
			 appropriate, for making payments to States for certifications and
			 recertifications of individuals as such beneficiaries that are made under an
			 agreement entered into between the Commissioner and by the Disability
			 Determination Service for the State.
			(g)Clerical
			 amendmentThe table of parts for subchapter F of chapter 1 of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 item:
				
					
						PART IX—Disability savings
				entities
					
					.
			(h)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2007.
			5.Matching tax
			 credit for contributions to disability Savings accounts
			(a)In
			 generalSubpart C of part IV
			 of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to
			 refundable credits) is amended by redesignating section 36 as section 37 and by
			 inserting after section 35 the following new section:
				
					36.Disability
				savings account matching contributions
						(a)Allowance of
				creditIn the case of a qualified individual, there shall be
				allowed as a credit against the tax imposed by this subtitle for the taxable
				year an amount equal to 50 percent of so much of the qualified disability
				savings contributions made during the taxable year as do not exceed
				$2,000.
						(b)Limitations
							(1)Limitation
				based on modified adjusted gross income
								(A)In
				generalThe amount which would (but for this paragraph) be taken
				into account under subsection (a) for the taxable year shall be reduced (but
				not below zero) by the amount determined under subparagraph (B).
								(B)Amount of
				reductionThe amount determined under this subparagraph is the
				amount which bears the same ratio to the amount which would be so taken into
				account as—
									(i)the excess
				of—
										(I)the taxpayer's
				modified adjusted gross income for the taxable year, over
										(II)the applicable
				amount, bears to
										(ii)the phaseout
				amount.
									(C)Applicable
				amount; phaseout amountFor purposes of subparagraph (B), the
				applicable amount and the phaseout amount shall be determined as
				follows:
									
										
											
												The
						applicable amount is:The phaseout amount is:
												
											
											
												In the case of a
						joint return$60,000$10,000
												
												In the case of a
						head of household$45,000$7,500
												
												In any other
						case$30,000$5,000.
												
											
										
									
								(D)Modified
				adjusted gross incomeFor purposes of this paragraph, the term
				modified adjusted gross income means the adjusted gross income of
				the taxpayer for the taxable year increased by any amount excluded from gross
				income under section 911, 931, or 933.
								(E)Inflation
				adjustmentIn the case of any taxable year beginning in a
				calendar year after 2008, each of the applicable amounts in the second column
				of the table in subparagraph (C) shall be increased by an amount equal
				to—
									(i)such dollar
				amount, multiplied by
									(ii)the
				cost-of-living adjustment determined under section 1(f)(3) for the calendar
				year in which the taxable year begins, determined by substituting
				calendar year 2007 for calendar year 1992 in
				subparagraph (B) thereof.
									Any
				increase determined under the preceding sentence shall be rounded to the
				nearest multiple of $500.(2)Earned income
				limitationThe amount of the credit allowable under subsection
				(a) to any taxpayer for any taxable year shall not exceed the earned income (as
				defined by section 32(c)(2)) of such taxpayer for such taxable year.
							(c)Qualified
				individualFor purposes of this section, the term qualified
				individual means the individual designated as the qualified individual
				of the disability savings account (as defined in section 530A(a)).
						(d)Qualified
				disability savings contributionsThe term qualified
				disability savings contributions means, with respect to any taxable
				year, the aggregate contributions made by the taxpayer to the disability
				savings account (as so defined) with respect to which such taxpayer is the
				qualified individual.
						(e)Treatment of
				contributions by dependentIf a deduction under section 151 with
				respect to an individual is allowed to another taxpayer for a taxable year
				beginning in the calendar year in which such individual's taxable year
				begins—
							(1)no credit shall
				be allowed under subsection (a) to such individual for such individual’s
				taxable year, and
							(2)any qualified
				disability savings contributions made by such individual during such taxable
				year shall be treated for purposes of this section as made by such other
				taxpayer.
							.
			(b)Refundable
			 amount credited to individual disability account
				(1)Transfer of
			 amount to disability savings accountsSection 6402 of the
			 Internal Revenue Code of 1986 (relating to authority to make credits or
			 refunds) is amended by adding at the end the following new subsection:
					
						(l)Special rule
				for overpayments attributable to credit for contributions to disability savings
				funds
							(1)In
				generalIn the case of any overpayment attributable to the credit
				allowed under section 36, the Secretary shall transfer such amount to the
				disability savings account to which the taxpayer made a qualified disability
				savings contribution.
							(2)Transfers to
				more than 1 accountIf the taxpayer made qualified disability
				savings contributions to more than 1 disability savings account, the Secretary
				shall transfer the overpayment described in paragraph (1) to each such
				disability savings account in an amount that bears the same ratio to the amount
				of such overpayment as—
								(A)the amount of
				qualified disability savings contributions made by such taxpayer to such
				disability savings account, bears to
								(B)the amount of
				qualified disability savings contribution made by such taxpayer to all
				disability savings accounts.
								(3)Qualified
				disability savings contributionFor purposes of this subsection,
				the term qualified disability savings contribution has the meaning
				given such term by section
				36(d).
							.
				(2)Separate
			 accounting for refundable amounts
					(A)In
			 generalSection 530A(a) of such Code, as added by this Act, is
			 amended by adding at the end the following new paragraph:
						
							(7)The trust
				provides a separate accounting for contributions transferred by the Secretary
				under section
				6402(l).
							.
					(B)Special rules
			 for contributions attributable to disability savings account
			 creditSection 530A of such Code, as added by this Act, is
			 amended by adding at the end the following new subsection:
						
							(g)Special rules
				for contributions attributable to credit for disability savings account
				contributions
								(1)Increase in
				additional taxIn the case of a distribution which includes an
				amount transferred by the Secretary under section 6402(l) (including any
				earnings attributable to such amount) and which, but for this paragraph, would
				be includible in gross income—
									(A)such amount shall
				not be included in gross income, and
									(B)subsection (c)(4)
				shall be applied by substituting 100 percent for 10
				percent.
									(2)Ordering
				rulesFor purposes of applying this subsection to any
				distribution from a disability savings account—
									(A)In
				generalExcept as provided in subparagraph (B), such distribution
				shall be treated as made—
										(i)first from
				amounts contributed to the account other than by reason of section 6402(l),
				and
										(ii)second from
				amounts transferred by the Secretary under section 6402(l).
										(B)Exception for
				distributions for qualified services or productsIn the case of a
				distribution for qualified services or products, such distribution shall be
				treated as made—
										(i)first from
				amounts transferred by the Secretary under section 6402(l), and
										(ii)second from
				other amounts contributed to the
				account.
										.
					(c)Conforming
			 amendments
				(1)Section
			 1324(b)(2) of title 31, United States Code, is amended by inserting before the
			 period at the end , or enacted by the Disability Savings Act of
			 2008.
				(2)The table of
			 sections for subpart C of part IV of subchapter A of chapter 1 of the Internal
			 Revenue Code of 1986 is amended by striking the item relating to section 36 and
			 inserting the following:
					
						
							Sec. 36. Disability savings account matching
				contributions.
							Sec. 37. Overpayments of
				tax.
						
						.
				(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2007.
			6.Credit to
			 institutions for maintaining disability savings accounts
			(a)In
			 generalSubpart D of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to business related credits) is amended
			 by adding at the end the following new section:
				
					45O.Disability
				savings account investment credit
						(a)Determination
				of amountFor purposes of section 38, the disability savings
				account investment credit determined under this section with respect to any
				eligible entity for any taxable year is an amount equal to the disability
				savings account investment provided by such eligible entity during the taxable
				year.
						(b)Disability
				savings account investmentFor purposes of this section, the term
				disability savings account investment means an amount equal to $50
				with respect to each disability savings account (as defined in section 530A(a))
				maintained—
							(1)as of the end of
				such taxable year, but only if such taxable year is within the 7-taxable-year
				period beginning with the taxable year in which such Account is opened,
				and
							(2)with a balance of
				not less than $100 (other than the taxable year in which such account is
				opened).
							(c)Eligible
				entityFor purposes of this section, except as provided in
				regulations, the term eligible entity means any entity which is
				the trustee of a disability savings account (as so defined).
						(d)Denial of
				double benefit
							(1)In
				generalNo deduction or credit (other than under this section)
				shall be allowed under this chapter with respect to any expense which is
				attributable to the maintenance of a disability savings account.
							(2)Determination
				of amountSolely for purposes of paragraph (1), the amount
				attributable to the maintenance of a disability savings account shall be deemed
				to be the dollar amount of the credit allowed under this section for each
				taxable year such disability savings account is
				maintained.
							.
			(b)Credit treated
			 as business creditSection 38(b) of such Code (relating to
			 current year business credit) is amended by striking plus at the
			 end of paragraph (30), by striking the period at the end of paragraph (31) and
			 inserting , plus, and by adding at the end the following new
			 paragraph:
				
					(32)the disability
				savings account investment credit determined under section
				45O(a).
					.
			(c)Conforming
			 amendmentThe table of sections for subpart C of part IV of
			 subchapter A of chapter 1 of such Code is amended by adding at the end the
			 following new item:
				
					
						Sec. 45O. Disability savings account
				investment
				credit.
					
					.
			(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years ending after December 31, 2007.
			7.Treatment of
			 disability savings accounts under certain federal programs
			(a)Treatment as a
			 medicaid excepted trustParagraph (4) of section 1917(d) of the
			 Social Security Act (42 U.S.C. 1396p(d)(4)) is amended by adding at the end the
			 following new subparagraph:
				
					(D)A trust which is a disability savings
				account described in section 530A(a) of the Internal Revenue Code of
				1986.
					.
			(b)Account funds
			 disregarded for purposes of certain other means-tested Federal
			 programs
				(1)In
			 generalFor purposes of
			 determining eligibility for any applicable program, any amount (including
			 earnings thereon) in any disability savings account (as defined in section
			 530A(a) of the Internal Revenue Code of 1986) established for the benefit of
			 such individual and any distribution for qualified services or products (as
			 defined in section 530A(c)(2)(B)) from such account shall be disregarded with
			 respect to any period during which such individual maintains, makes
			 contributions to, or receives distributions from such disability savings
			 account.
				(2)Applicable
			 programFor purposes of this subsection, the term
			 applicable program means—
					(A)the temporary
			 assistance for needy families program funded under part A of title IV of the
			 Social Security Act (42 U.S.C. 601 et seq.);
					(B)a State program
			 funded under part B or E of title IV of such Act (42 U.S.C. 621 et seq., 670 et
			 seq.);
					(C)a State program
			 funded under part D of title IV of such Act (42 U.S.C. 651 et seq.);
					(D)the supplemental
			 security income program established under title XVI of such Act (42 U.S.C. 1381
			 et seq.);
					(E)the Medicaid
			 program under title XIX of the such Act (42 U.S.C. 1396 et seq.);
					(F)the State
			 children's health insurance program under title XXI of such Act (42 U.S.C.
			 1397aa et seq.);
					(G)the food stamp
			 program established under the Food Stamp Act of 1977 (7 U.S.C. 2011 et
			 seq.);
					(H)the special
			 supplemental nutrition program for women, infants, and children established by
			 section 17 of the Child Nutrition Act of 1966 (422 U.S.C. 1786);
					(I)a child nutrition
			 program, as defined in section 25(b) of the Richard B. Russell National School
			 Lunch Act (42 U.S.C. 1769f(b)); and
					(J)any Federal
			 low-income housing assistance program.
					8.Marketing,
			 outreach, and education for disability savings accounts
			(a)In
			 generalNot later than 180 days after the date of the enactment
			 of this Act, the Secretary of Health and Human Services shall establish a
			 program for marketing, outreach, and education related to disability savings
			 accounts (as defined in section 530A(a) of the Internal Revenue Code of 1986).
			 Such program may utilize contracts with nonprofit organizations established for
			 the purpose of assisting individuals with disabilities.
			(b)Authorization
			 of appropriationsThere are authorized to be appropriated such
			 sums as may be necessary to carry out the program established under subsection
			 (a).
			
